Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 9/29/21.  
Claims 1-19 are pending in this application. 
Applicant's election with traverse of Group 1, claims 1-14, in the reply filed on 9/29/21 is acknowledged. The traversal is on the ground(s) that WO2017131097 is not prior art. However the examiner does agree with this statement. WO2017131097 and related US 10487045 are prior art since the effective filing date for this prior art is the Foreign App. Priority Date of Jan. 26, 2016, which does not fall under the exception.  
Applicant’s election of the following compound is acknowledged herewith:
 
    PNG
    media_image1.png
    193
    232
    media_image1.png
    Greyscale

Claims 4-6, 8 and 15-19 are withdrawn from consideration being drawn to the non-elected invention and the non-elected species. Claims 1-3, 7 and 9-14 are being examined in this office action.

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12 and 13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 12, which is dependent on claim 1, is indefinite because the claim recites “R6 is selected from… C3-6 cycloalkyl”. Claim 1 does not include the option for R6 to be defined in this manner. Claim 13 is indefinite because it is dependent on claim 12. 
Appropriate correction is required. 

Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 and 14 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Moriguchi et al. (US 10487045, pub. Date Nov. 26, 2019).
The instant claims are drawn to:

    PNG
    media_image2.png
    196
    380
    media_image2.png
    Greyscale

Moriguchi et al. teaches the following adamantayl derivatives, including the following genus and exemplifies the following compound and pharmaceutical compositions (column 12-14, 24; example 5; claims):

    PNG
    media_image3.png
    235
    294
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    138
    142
    media_image4.png
    Greyscale

Therefore these claims are fully met.

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi et al. (US 10487045, pub. Date Nov. 26, 2019).
Applicant Claims
The instant claims are drawn to:

    PNG
    media_image2.png
    196
    380
    media_image2.png
    Greyscale

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Moriguchi et al. teaches the following adamantayl derivatives, including the following genus and exemplifies the following compound and pharmaceutical compositions (column 12-14, 24; example 5; claims):

    PNG
    media_image3.png
    235
    294
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    138
    142
    media_image4.png
    Greyscale

Moriguchi et al. teaches “R2 represents a hydrogen atom or (C1-6 alkyl)carbonyl optionally substituted with one or more halogen atoms” (column 3, lines 1-2), exemplifies C1-6 alkyl as being t-butyl (column 12, line 47) and explicitly includes tert-butylcarbonyl as an example for (C1-6 alkyl)carbonyl (column 12, line 66 - column 13, line 2).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute tert-butylcarbonyl for the R2 substituent in applicant’s chemical formula 3 genus. It would be obvious to substitute tert-butylcarbonyl for trifluoroacetyl in Moriguchi et al.’s TP-048 species (R2 substituent), since Moriguchi et al. explicitly includes t-butyl as an example for C1-6 alkyl and tert-butylcarbonyl as an example for (C1-6 alkyl)carbonyl (R2 substituent). Furthermore, Moriguchi et al. teaches “R2 represents a hydrogen atom or (C1-6 alkyl)carbonyl optionally substituted with one or more halogen atoms” and thus the equivalency of tert-butylcarbonyl and trifluoroacetyl.
Note that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus the only difference between applicant’s TP-083 and Moriguchi et al.’s species is the difference between tert-butylcarbonyl or trifluoroacetyl, or tert-butyl vs trifluoro on applicant’s R2 substituent, which is an obvious teaching and substitution since Moriguchi et al. exemplifies the tert-butylcarbonyl substitution for R2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 7 and 9-14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent 10487045, claiming a compound of formula (I). 
Moriguchi et al. teaches the following adamantayl derivatives, including the following genus and exemplifies the following compound and pharmaceutical compositions (column 12-14, 24; example 5; claims):

    PNG
    media_image3.png
    235
    294
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    138
    142
    media_image4.png
    Greyscale

Moriguchi et al. teaches “R2 represents a hydrogen atom or (C1-6 alkyl)carbonyl optionally substituted with one or more halogen atoms” (column 3, lines 1-2), exemplifies C1-6 alkyl as being t-butyl (column 12, line 47) and explicitly includes tert-butylcarbonyl as an example for (C1-6 alkyl)carbonyl (column 12, line 66 - column 13, line 2).
Moriguchi et al. is deficient in the sense that it does not exemplify applicant’s final structure with C1-6 alkyl for R2 as being t-butyl. However, Moriguchi et al. explicitly includes t-butyl as an example for C1-6 alkyl and tert-butylcarbonyl as an example for (C1-6 alkyl)carbonyl.

Note that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus the only difference between applicant’s TP-083 and Moriguchi et al.’s species is the difference between tert-butylcarbonyl or trifluoroacetyl, or tert-butyl vs trifluoro on applicant’s R2 substituent, which is an obvious teaching and substitution since Moriguchi et al. exemplifies the tert-butylcarbonyl substitution for R2.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Conclusion
No claim is allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658